

[Execution]
AMENDMENT NO. 2 TO CREDIT AGREEMENT


This AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated August 5, 2013 (this “Amendment
No. 2”), is by and among Wells Fargo Bank, National Association, a national
banking association, in its capacity as agent pursuant to the Credit Agreement
(as hereinafter defined) acting for and on behalf of the parties thereto as
lenders (in such capacity, “Agent”), the parties to the Credit Agreement as
lenders (individually, each a “Lender” and collectively, “Lenders”), Advanced
Energy Industries, Inc., a Delaware corporation (“Company”), AE Solar Energy,
Inc., an Oregon corporation (“AE Solar”), Sekidenko, Inc., a Washington
corporation (“Sekidenko” and, together with Company and AE Solar, each
individually a “Borrower” and collectively, “Borrowers”), and AEI US Subsidiary,
Inc., a Delaware corporation (together with any other Person that becomes a
guarantor pursuant to the Credit Agreement, each individually “Guarantor” and
collectively, “Guarantors”).


W I T N E S S E T H :


WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Credit Agreement, dated as of October 12, 2012, by and among
Agent, Lenders, Borrowers and Guarantors, as amended by Amendment No. 1 to
Credit Agreement, dated November 8, 2012 (as the same now exists and may
hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Credit Agreement”) and the other Loan Documents;


WHEREAS, Aera Corporation, an original party to the Credit Agreement as a
Guarantor, has been dissolved pursuant to a Certificate of Termination filed
with the Secretary of State of Texas on April 11, 2013;


WHEREAS, Borrowers and Guarantors desire to amend certain provisions of the
Credit Agreement as set forth herein, and Agent and Lenders are willing to agree
to such amendments on the terms and subject to the conditions set forth herein;
and


WHEREAS, by this Amendment No. 2, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such amendments.


NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.Definitions.


(a)Additional Definitions. As used herein, “Amendment No. 2” shall mean
Amendment No. 2 to Credit Agreement, dated August 5, 2013, by and among Agent,
Lenders, Borrowers and Guarantors, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, and
the Credit Agreement and the other Loan Documents shall be deemed and are hereby
amended to include, in addition and not in limitation, such definition.


(b)Amendments to Definitions. The definition of “Change in Control” set forth in
Schedule 1.1 to the Credit Agreement is hereby amended by (i) replacing the
reference to “Change in Control” with “Change of Control”, (ii) deleting the
reference to “or” at the end of clauses (b) and (c) thereof, (iii) deleting the
period at the end of clause (d) thereof and replacing it with “; or”, and (iv)
adding the following new clause (e) at the end thereof: “(e) any “change of
control” (or similar term) as defined in any indenture to which any Borrower or
Guarantor is a party has occurred thereunder.






--------------------------------------------------------------------------------



(c)Interpretation. For purposes of this Amendment No. 2, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement, as amended by this Amendment No. 2.


2.    Financial Covenants. Section 7 of the Credit Agreement is hereby amended
by (a) inserting “7.1 Fixed Charge Coverage Ratio.” immediately prior to the
first paragraph and (b) adding the following new Section 7.2 at the end thereof:


“7.2 Excess Availability. Borrowers shall, at all times during which any
Indebtedness of Borrowers or Guarantors arising from the issuance of convertible
notes is outstanding, maintain Excess Availability of not less than $5,000,000.”


3.    Representations and Warranties. Borrowers and Guarantors, jointly and
severally, represent and warrant with and to Agent and Lenders as follows, which
representations and warranties shall survive the execution and delivery hereof:


(a)no Default or Event of Default exists or has occurred and is continuing as of
the date of this Amendment No. 2;


(b)this Amendment No. 2 and each other agreement, if any, to be executed and
delivered by Borrowers and Guarantors in connection herewith (collectively,
together with this Amendment No. 2, the “Amendment Documents”) has been duly
authorized, executed and delivered by all necessary corporate action on the part
of each Borrower and Guarantor which is a party hereto and is in full force and
effect as of the date hereof and the agreements and obligations of each of the
Borrowers and Guarantors, as the case may be, contained herein and therein
constitute legal, valid and binding obligations of each of the Borrowers and
Guarantors, enforceable against them in accordance with their terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought;


(c)the execution, delivery and performance of each Amendment Document (i) are
all within each Borrower’s and Guarantor’s corporate powers and (ii) are not in
contravention of law or the terms of any Borrower’s or Guarantor’s certificate
or articles of incorporation, bylaws, or other organizational documentation, or
any indenture, agreement or undertaking to which any Borrower or Guarantor is a
party or by which any Borrower or Guarantor or its property are bound; and


(d)all of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the date hereof, as if made on the date hereof, except to the extent
any such representation or warranty is made as of a specified date, in which
case such representation or warranty shall have been true and correct in all
material respects as of such date.


4.    Conditions Precedent. The amendments and consents contained herein shall
only be effective upon the satisfaction of each of the following conditions
precedent in a manner satisfactory to Agent:


(a)Agent shall have received counterparts of this Amendment No. 2, duly
authorized, executed and delivered by the Lenders, Borrowers and Guarantors; and


(b)No Default or Event of Default shall exist or have occurred and be
continuing, as of the date of this Amendment No. 2.


5.    Effect of this Amendment No. 2. Except as expressly set forth herein, no
other consents, amendments, changes or modifications to the Loan Documents are
intended or implied, and in all other respects the Loan Documents are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof and Borrowers and Guarantors shall not be entitled to any
other or further consent or amendment by virtue of the provisions of this



--------------------------------------------------------------------------------



Amendment No. 2 or with respect to the subject matter of this Amendment No. 2.
To the extent of conflict between the terms of this Amendment No. 2 and the
other Loan Documents, the terms of this Amendment No. 2 shall control. The
Credit Agreement and this Amendment No. 2 shall be read and construed as one
agreement.


6.    Governing Law. The validity, interpretation and enforcement of this
Amendment No. 2 and any dispute arising out of the relationship between the
parties hereto whether in contract, tort, equity or otherwise, shall be governed
by the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.


7.    Binding Effect. This Amendment No. 2 shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.


8.    Entire Agreement. This Amendment No. 2 represents the entire agreement and
understanding concerning the subject matter of this Amendment No. 2 among the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.


9.    Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 2.


10.    Counterparts. This Amendment No. 2 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 2 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 2. Any party delivering an executed
counterpart of this Amendment No. 2 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 2, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 2.






[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Agent and a Lender
 
By:__________________________________________
 
Name:
 
Title:
 
 
BORROWERS
 
ADVANCED ENERGY INDUSTRIES, INC.
 
By:__________________________________________
 
Name:
 
Title:
 
 
 
AE SOLAR ENERGY, INC.
 
By:__________________________________________
 
Name:
 
Title:
 
 
 
SEKIDENKO, INC.
 
By:__________________________________________
 
Name:
 
Title:
 
 
 
GUARANTOR
 
AEI US SUBSIDIARY, INC.
 
By:__________________________________________
 
Name:
 
Title:




